        Case 1:20-cv-01937-RDM Document 13 Filed 08/13/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 GLORIA LA RIVA, et al.,

              Plaintiffs,

 v.                                               Civil Action No. 20-1937 (RDM)

 DISTRICT OF COLUMBIA
 BOARD OF ELECTIONS,

              Defendant.


                   DEFENDANT’S CONSENT MOTION
              FOR AN EXTENSION OF TIME TO RESPOND TO
          PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

      Defendant District of Columbia Board of Elections (BOE or the District)

submits this Consent Motion for an Extension of Time to Respond to Plaintiffs’

Motion for a Preliminary Injunction. The District’s response is due August 14, 2020.

The District seeks an extension of its response deadline until August 18, 2020, and

an extension of plaintiffs’ deadline to file a reply until August 24, 2020.

      Plaintiffs filed this lawsuit on July 17, 2020 [1]. On July 24, 2020, plaintiffs

moved for a preliminary injunction [9], seeking a declaration that the District’s

signature-gathering    requirement    for   third-party   Presidential   candidates   is

unconstitutional, and an injunction prohibiting the District from enforcing the

requirement for the November 2020 election. The District’s response to plaintiffs’

motion for a preliminary injunction is currently due August 14, 2020.
        Case 1:20-cv-01937-RDM Document 13 Filed 08/13/20 Page 2 of 3




       At the time plaintiffs filed suit, third-party Presidential candidates were

required to submit signatures from one percent of registered District voters (totaling

4,967) in order to appear on the general election ballot. On July 28, 2020, the D.C.

Council passed emergency legislation reducing the number of required signatures to

250. See Open Polling Places Emergency Amendment Act of 2020 and ANS General

Election Preparations Emergency Amendment Act of 2020 (Emergency Act),

available    at     https://lims.dccouncil.us/downloads/LIMS/45462/Other/B23-0864-

ANS_General_Election_Preparations_Emergency_Amendment_Act_of_2020.pdf

(last accessed August 12, 2020). That legislation has been transmitted to the Mayor

for review and will be enacted into law if the Mayor signs it or takes no action on it

by August 17, 2020. See Council of the District of Columbia LIMS Database, B23-

0864 – Open Polling Places Emergency Amendment Act of 2020, available at

https://lims.dccouncil.us/Legislation/B23-0864 (last accessed August 12, 2020). The

Parties agree that if enacted into law, the Emergency Act would resolve this case. See

July 30, 2020 Joint Status Report at 2.

       The D.C. Council’s pending legislation warrants an extension of time to

respond to plaintiffs’ motion, because a response may not be necessary if this case is

resolved. See Fed. R. Civ. P. 6(b)(1). No other deadlines or Court dates will be affected

by this extension, and no party will suffer prejudice, as plaintiffs consent to the relief.

A supporting memorandum of points and authorities and a proposed order are

attached.




                                            2
        Case 1:20-cv-01937-RDM Document 13 Filed 08/13/20 Page 3 of 3




      As provided under Local Rule 7(m), undersigned counsel discussed this matter

with plaintiffs’ counsel, and plaintiffs consent to the requested extension.


Dated: August 13, 2020.          Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                 TONI MICHELLE JACKSON
                                 Deputy Attorney General
                                 Public Interest Division

                                 /s/ Fernando Amarillas
                                 FERNANDO AMARILLAS [974858]
                                 Chief, Equity Section

                                 /s/ Micah Bluming
                                 MICAH BLUMING [1618961]
                                 SHANI C. BROWN [1617726]
                                 Assistant Attorneys General
                                 400 6th St. N.W., Suite 10100
                                 Washington, D.C. 20001
                                 (202) 724-7272
                                 (202) 730-1833 (fax)
                                 micah.bluming@dc.gov
                                 shani.brown@dc.gov

                                 Counsel for Defendant




                                           3
